EXHIBIT Sponsored by Commentary for the Week Ended December 12, 2008 Grant Park Futures Fund – Special Notice to Financial Advisors and Investors Given the recent emerging news concerning the alleged fraud uncovered at Bernard L. Madoff Investment Securities, we want to address a number of questions we believe investors may have concerning whether Grant Park Futures Fund has any assests invested in or managed by Madoff Investment Securities, or whether Grant Park is similar in any way to that firm or its affiliates. We want our financial advisors and investors to know that neither Grant Park Futures Fund nor Dearborn Capital Management, Grant Park’s general partner, has any assets invested in or managed by Madoff Investment Securities or any of its affiliated entities, or any other type of exposure to or relationship with such firms. A publicly offered managed futures fund, such as Grant Park, is highly regulated by multiple state, federal, and self-regulatory agencies, including the Securities and Exchange Commission (SEC), the Commodities Futures Trading Commission (CFTC), and the Financial Industry Regulatory Authority (FINRA), among others. The following are several important facts about Grant Park that differentiate the fund from a firm like Madoff and its affiliates: ● Unlike Madoff, the Grant Park Futures Fund is a public fund, subject to the periodic public reporting requirements of the federal securities laws, which require public companies to publish and make publicly available information regarding the management, operations and performance of the fund, including the fund’s annual and quarterly financial statements. ● Unlike Madoff, Grant Park, as a public company, is subject to the requirements of Section 404 of the Sarbanes Oxley Act relating to management’s and its independent accountants’ certification of the effectiveness of the fund’s internal control over financial reporting. ● Unlike Madoff, Grant Park’s and its General Partner’s financial statements are audited annually by an independent registered public accounting firm, McGladrey & Pullen, LLP, the fifth largest auditing firm in the U.S. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES PAST PERFORMANCE IS NOT NECESSARILYINDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE. OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL. IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION. DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT. Sponsored by ● Unlike Madoff, Grant Park employs an industry-recognized, independent calculation agent to establish the value of the fund. ● Unlike Madoff, Grant Park maintains the cash portion of the fund in a separate, segregated account and all accounts and trading activity are conducted with internationally recognized clearing firms. If you have any questions or seek additional clarification, please contact us at ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES PAST PERFORMANCE IS NOT NECESSARILYINDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE. OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL. IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION. DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT. Sponsored by Commentary for the Week
